



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Carrier
                Lumber v. Joe Martin & Sons,









2004 BCCA
            26




Date: 20040120





Docket: CA030591

Between:

Carrier
      Lumber Ltd.

Respondent

(
Appellant
)

And

Joe
        Martin & Sons
      Ltd.

Appellant

(
Respondent
)












Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Huddart





The Honourable
            Mr. Justice Low









R. Stewart,
            Q.C.



Counsel for the Appellant





L. Dunn



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





6 November 2003





Place and
            Date of Judgment:



Vancouver, British Columbia





20 January 2004









Written
              Reasons by
:





The Honourable
            Mr. Justice Low





Concurred
              in by:





The Honourable
            Madam Justice Southin
The Honourable Madam Justice Huddart





Reasons for Judgment of the Honourable Mr. Justice Low:

[1]

This
        appeal concerns appellate review of a decision of an arbitrator by a judge
        of the Supreme Court of British Columbia under s. 31 of the
Commercial
      Arbitration Act
, R.S.B.C. 1996, c. 55.  That section reads:





31



(1)



A party to an arbitration may
            appeal to the court on any question of law arising out of the award
            if













(a)
            all of the parties to the arbitration consent, or













(b)
            the court grants leave to appeal.









((2)



In
              an application for leave under subsection (1) (b), the
            court may grant leave if it determines that













(a)
            the importance of the result of the arbitration to the parties justifies
            the intervention of the court and the determination of the point
            of law may prevent a miscarriage of justice,













(b)
            the point of law is of importance to some class or body of persons
            of which the applicant is a member, or













(c)
            the point of law is of general or public importance.









(3)



If the court grants leave to
            appeal under this section, it may attach conditions to the order
            granting leave that it considers just.









(4)



On an appeal to the court,
            the court may













(a) confirm, amend or set aside the award, or













(b)
            remit the award to the arbitrator together with the court's opinion
            on the question of law that was the subject of the appeal.




[2]

The
      parties were unable to agree on remuneration for logging done in the summer
      of 1999 by the appellant Joe Martin & Sons Ltd. (Martin) for the
      respondent Carrier Lumber Ltd. (Carrier) on Cutting Permit block 611
      (CP 611) at Tako Creek in the Blackwater Region of the Prince George
      Timber Supply Area.  Paul D.K. Fraser, Q.C. arbitrated the dispute under
      the Timber Harvesting Contract and Subcontract Regulation (the Regulation)
      made pursuant to the
Forest Act
, R.S.B.C. 1996, c. 157.

[3]

At
      issue in the arbitration was the tree to truck per-tonne base-rate payable
      by Carrier to Martin to be added to certain amounts already paid by Carrier.  The
      arbitrator fixed the rate at $19.50 per tonne.  On appeal, Meiklem J. found
      that the arbitrator made errors of law.  He amended the award and reduced
      the rate to $18 per tonne.  The volume of wood involved is 32,000 tonnes
      and the amount at issue on this appeal is $48,000.

[4]

In
      my opinion, the arbitrator committed no legal error in the making of the
      award and this appeal ought to be allowed.  The reasons for judgement of
      the chambers judge amount to a critique of the reasons of the arbitrator
      without supportably identifying any error of law therein.

[5]

Section
      1 of the Regulation includes a lengthy definition of contract and subcontract.  The
      contract in question is subject to the Regulation.  Section 5 of the Regulation
      requires all contracts and subcontracts to provide for mediation to be
      followed, if mediation is unsuccessful, by arbitration.  Section 6 makes
      the
Commercial Arbitration Act
applicable.

[6]

In
      the arbitration of a rate dispute, the arbitrators decision is governed
      by s. 25 of the Regulation.  That section
reads:




25



(1)



A replaceable contract
            must provide that if a rate dispute is referred to arbitration, the
            arbitrator must determine the rate according to what a licence holder
            and a contractor acting reasonably in similar circumstances would
            agree is a rate that













(a) is competitive by industry standards, and













(b) would permit a contractor operating in a manner that is reasonably
            efficient in the circumstances in terms of costs and productivity
            to earn a reasonable profit.









(2)



In
              determining a rate under subsection (1), an arbitrator may
            take into consideration the following:













(a) rates agreed to by the licence holder and contractor for prior
            timber harvesting services;













(b) the costs and productivity of the contractor for prior timber harvesting
            services carried out by the contractor;













(c) relative to prior timber harvesting services, the impact on costs
            and productivity likely to arise from:













(i)  changes
            in operating conditions including, without limitation, changes to
            terrain, yarding distances, hauling distances, volume of timber per
            hectare;













(ii)
            changes in the total amount of timber processed;













(iii)changes
            in the required equipment configuration;













(iv)
            changes in law if the changes affect costs or productivity of the
            timber harvesting operation;













(v)  changes
            in the underlying costs of timber harvesting operation including,
            without limitation, the cost of labour and the impact of inflation
            on wages, fuel, parts and supplies;













(d) the costs in the logging industry for each phase or component of
            a similar timber harvesting operation;













(e) the rates in the logging industry for similar timber harvesting
            operations;













(f) any other data or criteria that the arbitrator considers relevant
            in ascertaining the rate that a licence holder and a contractor acting
            reasonably in similar circumstances would agree to.









(3)



In determining a
            rate under subsection (1), an arbitrator must not take into account
            any consideration or goodwill associated with purchasing a replaceable
            contract or otherwise acquiring the right to provide timber harvesting
            services pursuant to a replaceable contract.




[7]

It
      is apparent from a reading of this section that, in determining a competitive
      rate yielding a reasonable profit to the logging contractor, the arbitrators
      scope of enquiry is very wide.  The arbitrator may consider numerous factors
      and has a broad discretion.

[8]

The
      contract in question in this case is a replaceable contract as that term
      is used in s. 25(1) of the Regulation.  The term is defined in s. 152 of
      the
Forest Act
as follows:

"replaceable
          contract"
means
      a contract

(a) that includes a requirement
      that the holder of the forest licence, timber licence, timber sale licence
      or tree farm licence, as the case may be, by a prescribed time before expiry
      of the existing contract, must, if the contractor has satisfactorily performed
      the existing contract up to the time of the offer, make an offer to the
      contractor, conditional on the contractor continuing to satisfactorily
      perform the existing contract, of a replacement contract that

(i) provides for payment to the contractor of
      the amounts agreed by the parties, or failing agreement, of the amounts
      settled by the method of dispute resolution provided under the existing
      contract at the time of the offer, and

(ii) subject to a requirement as to length of
      term prescribed under section 157(d)(ii), is otherwise on substantially
      the same terms and conditions as the existing contract, and

(b)
      that conforms to the requirements for replaceable contracts prescribed
      under section 157;

[9]

This
      court considered the Regulation in
Hayes Forest Services Limited
      v. Pacific Forest Products Limited
, 2000 B.C.C.A. 66.  Finch J.A.
      (as he then was) reviewed the history of the Regulation and its purpose.  The
      following extract from that judgment usefully puts the Regulation in proper
      context:

[17]
        The policy underlying the Regulation has been described in a paper by
        John Forstrom delivered to
      a Continuing Legal Education Conference in May, 1997 "Forestry Law
      - 1997 Update: Drafting Contracts to Comply with "Bill 13"" at
      pp. 2.1.01-2.1.02:

The underlying policy of the Regulation is to
      protect and promote the interests of the independent contract logging community.
      This community is generally comprised of small and medium sized businesses
      - anything from a single operator with a piece of equipment up to a relatively
      large outfit employing dozens of people and carrying on several integrated
      timber harvesting operations simultaneously. A common thread amongst these
      businesses is that they invest large amounts of money in supplies and equipment,
      and are extremely dependent upon license holders (i.e., forest companies
      with replaceable tenures under the
Forest Act
) for their work. In
      this context, the evolving policy behind the Regulation has been directed
      at:

(1) protecting the contract logging community
      generally by preserving its source of work;

(2)
      redressing the imbalance of bargaining power experienced by individual
      contractors as a result of their dependent relationship upon license holders.

[10]

In
      the present case, Martin sought a rate of $21.50 per tonne and Carrier
      argued for a rate of $16.50 per tonne.  Four months after hearing seven
      days of evidence and argument the arbitrator provided extensive reasons
      for his award of $19.50 per tonne.  In his reasons, he set out the Regulation,
      quoted from the
Hayes

decision and summarized the evidence
      and the positions of the parties.  He described the body of evidence before
      him as follows (p. 17):

The parties led a great volume of evidence to assist me in determining
      the rate under both the mandatory provisions of the Regulation (25(1))
      and the permissive provisions of the Regulation (25(2)).  On the question
      of what rates either were or might be competitive by industry standards,
      I heard evidence of other rates that both parties had agreed to with other
      parties.  I also heard evidence about what other licence holders and contractors
      had negotiated as rates with each other.  In addition, the parties led
      expert evidence from others in the interior logging industry who were experienced
      in the determination of logging rates.  Some of these witnesses gave evidence
      of their summer 1999 tree to truck logging rates and some of the witnesses
      expressed an opinion on the rate that they, as licence holders, would have
      been prepared to pay for the summer logging of CP611 in 1999.

[11]

Chamberlist
      J. granted leave to appeal to the Supreme Court as required by s. 31(1)(b)
      of the
Commercial Arbitration Act
in the absence of consent.  Carrier
      raised numerous grounds of appeal.  The chambers judge who heard the appeal
      dismissed or did not deal with several grounds.  He allowed the appeal
      on the basis that the arbitrator erred in law in two respects: (1) by misinterpreting
      and misapplying the mandatory legal test of competitive by industry standards
      as set out in the Regulation; and (2) by holding that the cost to any contractor
      of summer logging in the industry is greater than the cost of winter logging
      in the absence of evidence to support such a finding of fact.  We are not
      asked to consider the other issues before the chambers judge so this appeal
      is to be determined only with respect to the issues on which the chambers
      judge allowed the appeal from the arbitrators award.

[12]

In
      paragraph 6 of his reasons, the chambers judge stated that correctness
      is the standard of review where the issue is the interpretation of the
      Regulation.  Then he quoted this paragraph from the arbitrators decision
      impugned by Carrier in argument on the appeal:

The
        policy, purpose and intent of the Regulation does not contemplate a situation
        where competitive
      by industry standards amounts to little more than referring to rates offered
      by licencees, based on their best estimate of likely logging costs in particular
      situations.  The industry is more complex than that.
What
      is competitive by industry standards depends on a broad and objective
      assessment of what is in the best interest of all of the participants in
      the industry
, with the proviso that rates must permit contractors acting
      in a manner that is reasonably efficient in terms of cost and productivity
      to earn a reasonable profit.

[emphasis in reasons of chambers judge]

[13]

The
      chambers judge then stated the substance of Carriers argument  that the
      above emphasized statement by the arbitrator imports general policy considerations
      that are extraneous to the issue of what rates are competitive by industry
      standards.  He agreed with Carriers position and said this in paragraph
      10: If the arbitrator applied his test literally, he would clearly be
      led into considerations that would be irrelevant to the question of competitive
      industry standards in logging rates .  Then he quoted further from the
      reasons of the arbitrator that may shed light on his intended meaning:

In interpreting s. 25(1) I take into account that in order to be competitive
      by industry standards, reasonable contractors have to acknowledge that
      nothing is immutable and that change is not only inevitable but necessary
      to remain reasonably efficient.  At the same time, the industrys
      competitive standard will be determined not only on the basis of how contractors
      behave, but also on the basis of how licencees manage their businesses.  Unrealistic
      demands by licencees in terms of timing, notice, resources and equipment
      are not reasonable in the context of industry standards.

[14]

In
      paragraph 12, the chambers judge seemed to find legal error in this passage
      when he stated that while behaviour in the industry would be relevant it
      would not be determinative of the industrys competitive standards, as
      stated.

[15]

In
      the ensuing three paragraphs of his reasons, the chambers judge opined
      that because the parties were required by law to contract with each other
      the phrase competitive by industry standards is an oxymoron.  He said
      that the Regulation is competition-limiting.  This led to a discussion
      of a distinction between the coastal region of the province, where all
      logging contracts are subject to the Regulation, and the interior region
      where 50% of the logging can be done under non-replaceable contracts not
      subject to the Regulation.  Following the approach of the arbitrator, the
      chambers judge referred to an arbitral decision of Martin Taylor, Q.C.
      in
International Forest Products Limited v. Lineham Logging Ltd.
(December
      3, 1999)
.
Mr. Taylor, dealing  with a coastal contract, observed
      that the Regulation has had the effect of eliminating freedom of contract
      on much of the Provinces forest land in favour of fixed local monopolies,
      there being no market within which rates can be established which might
      be considered competitive by industry standards as required by s. 25(1)(a).

[16]

The
      chambers judge, in paragraphs 18 to 20, seemed to hold that the arbitrator
      erred in adopting Mr. Taylors comments without referring to the distinction
      between the two regions of the province and in apparently finding that
      freedom of contract was eliminated by the Regulation as stated in the
Lineham
arbitral
      decision.

[17]

The
      arbitrator dealt with evidence concerning a contract between Carrier and
      Eldorado Enterprises Ltd. (Eldorado) for the logging of CP 610 adjacent
      to CP 611, also performed during the summer of 1999.  That was a non-replaceable
      contract.  Eldorado agreed to a rate of $16.52 per tonne as offered by
      Carrier.  Carrier offered the same rate to Martin for the logging of CP611.  When
      no agreement could be reached Martin accepted a provisional rate of $18.00
      per tonne pending resolution of the dispute under s. 25(1) of the Regulation.

[18]

It
      seems that Carrier relied heavily on the rate Eldorado accepted.  The arbitrator
      found that, because of generally flat terrain, both blocks had close to
      the same logging chance.

[19]

Eldorado
      had logged for Carrier in Alberta and Saskatchewan but this was the first
      time it logged for Carrier in British Columbia where it wanted to expand
      its operations.  Eldorados owner, Charles Lee Todd, testified before the
      arbitrator who noted that Eldorado considered its logging contract on CP
      610 to have been reasonably profitable.  The summer of 1999 was very
      wet in the area and the arbitrator concluded that Eldorados rubber-tired
      equipment performed better than did the metal track equipment used by Martin.  Later
      in his reasons (p. 28) he said this about Eldorados contract on CP 610:

With reference to s.25(2)(e), the only truly similar timber harvesting
      operation that emerges from the evidence is with respect to CP610.  It
      was immediately adjacent to CP611 and prospectively truly similar in terms
      of the harvesting operation.  However, the reasons for the rate agreed
      to be Eldorado were quite different from the considerations that would
      otherwise affect a competitive rate.  There was real incentive for Eldorado
      to agree to Carrier's rate offer.  Eldorado was clearly wanting to build
      on the relationship it had developed with Carrier in operations in both
      Alberta and Saskatchewan.  Eldorado's smaller plant and infrastructure
      with a reduced cost base also made it attractive to Carrier and to some
      extent ideally suited for the non-replaceable harvest of timber in an area
      with a good logging chance.

[20]

The
      chambers judge linked this assessment of the evidence to the concerns he
      expressed earlier about the arbitrators statements of the applicable law.  He
      said that there was no evidence that Eldorado abandoned the expectation
      of a reasonable profit; in fact the evidence was quite to the contrary.  He
      noted that Eldorado proposed $17.20 per tonne before accepting Carriers
      offer of $16.52 per tonne.  In paragraph 25 he summarized the evidence
      relating to a number of matters and concluded that in light of the evidence
      so referenced it was not reasonable to conclude that the Eldorado proposal
      at $17.20 per tonne was anything other than a competitive proposal calculated
      to yield a reasonable profit.

[21]

The
      chambers judge ended this part of his analysis as follows:

[26]  It is of course
      not open to this court on appeal to challenge the relative weight given
      to any part of the evidence by an arbitrator, or, generally speaking, any
      credibility findings an arbitrator may make.  An error of law occurs,
      however, when a tribunal makes a finding of fact in the absence of evidence
      supporting the finding, or makes a finding that the evidence, viewed reasonably,
      is incapable of supporting.

[27]  I
        am driven to conclude that the arbitrator applied an erroneous definition
        of competitive
      by industry standards and also that the finding of fact concerning Eldorados
      reasons for agreeing to the rate of $16.52 was not reasonably supported
      by the evidence.

[28]  I hold that the appeal succeeds on the first ground.

[22]

I
      do not agree with this result for several reasons.  The arbitrator did
      not apply an erroneous definition of competitive by industry standards.  At
      p. 16 of his reasons he stated the issue this way:

What would a licence
      holder and contractor acting reasonably in similar circumstances agree
      to be the rate for the logging of CP611 that is competitive by industry
      standards,
and
would permit a contractor operating in a manner
      that is reasonably efficient in the circumstances in terms of cost and
      productivity to earn a reasonable profit?

[emphasis in original]

This wording tracks the wording of s. 25(1) of the Regulation.

[23]

I
      do not agree that the arbitrators discussion of the wording of the statute
      led him into error.  Nor do I see any link between the impugned passages
      (reproduced in ¶¶ 12 and 13 above) and the arbitrators consideration of
      the evidence relating to the Eldorado contract.  Finally, I think it was
      open to the arbitrator, because of the evidence as to how the Eldorado
      contract came about, to give less weight to it than he might otherwise
      have given.

[24]

I
      do not agree that the arbitrators statement that competitive standards
      is a broad and objective assessment of what is in the best interest of
      all the participants in the industry introduced extraneous policy considerations.  In
      my opinion, that comment was nothing more than an accurate restatement
      of the policy behind the Regulations as I have quoted above from the
Hayes
decision.  It
      was not a misstatement of the law.

[25]

The
      criticism the chambers judge apparently made of the passage from the arbitrators
      decision reproduced in paragraph 13 above involves a misunderstanding of
      the passage.  The arbitrator did not state that behaviour of the players
      in the industry was determinative, he merely stated that behaviour was
      a relevant factor.

[26]

Nor
      do I agree that the arbitrator fell into error by failing to recognize
      the difference between logging contracts in the interior region and those
      in the coastal region.  It cannot be said that the arbitrator failed to
      recognize the nature of the interior market where half the logging contracts
      are not subject to the Regulation.  The arbitrator made only brief reference
      to the observations on this point by Mr. Taylor in the
Lineham
decision.  At
      p. 24, he said: Arguably, the legislative regime has had the effect of
      eliminating the competition that industry standards contemplates.  However,
      he did not dismiss consideration of industry standards.  Indeed, in much
      of his description and discussion of the evidence he referred to industry
      standards.  He noted the difference between the contracting regimes in
      the two regions.  It cannot be said that the arbitrator made his decision
      without recognizing the nature of the market in the region of the province
      with which he was concerned.

[27]

In
      my opinion, the evidence supported the conclusion of the arbitrator that
      the Eldorado contract was something less than competitive.  Although he
      did not specifically refer to it, support for the conclusion is found in
      the following evidence of Terry Kuzma, Carriers woodlands manager with
      whom Mr. Todd negotiated:

Q     All right.  And
      when you had your discussions with him, you talked to him, I take it, about
      him having the opportunity to log for Carrier if his bid was reasonable?

A     We
        had discussions about him logging for Carrier if his prices are reasonable,
      absolutely, yes.

Q     And
        at that time you indicated to him that there would be the possibility
        of logging
      not only in CP-610, 611, but in other areas for Carrier?

A     Yes,
      that is correct.

Q     And
        that at that time that timber might be made available, would be under
        non-replaceable
      category?

A     That
      is correct.

Q     So
        that when he prepared this bid, as you understood it, he was preparing
        it in
      a sense to represent to you what he would charge in the CP-611, 610 area,
      but he was also indicating to you that the rate would be subject to alterations
      in other areas that you may offer to him?

A     That
      is correct.

Q     So
        in effect with Eldorado you were indicating to him that Carrier was interested
        in
      him being a contractor operating under non-replaceable in the future?

A     Yes.

Q     So
        that when he prepared this bid to your knowledge he did it with the prospect
      that he would become a logger for Carrier in more than the summer of '99?

A     My understanding
      and I've had this discussion with Mr. Todd, this was a site specific bid
      and it recognized the logging chance and the opportunity at making a profit
      on Tako as a stand alone and that if he were to bid someplace else or have
      to mobe or demobe someplace else that we would have to look at those blocks
      also on a site specific basis.  This is the bid that he prepared for summer
      1999 logging in the Tako Creek area.

Q     But in
      the bid  and, Mr. Arbitrator, I would again ask you to look at that handwritten
      sheet while I refer the witness to it.  At the bottom it says "steep
      ground?" "Riparian?"  Do you see that?

A     Mm-hmm.

Q     My
        understanding is that those statements reflect that if he is to log or
        should he log
      for Carrier other than the summer of '99 in these particular areas, that
      the bid rate would have to be adjusted to take into account these factors?

A     Yes.

Q     In
      order to allow him to make a reasonable profit?

A     Yes.

Q     So that
      in effect he was operating.  When he did this he was preparing this in
      anticipation of more than the summer block  blocks?

A     He was saying that if he were to move this winter
      and log some place else for Carrier and other on site variables or attributes
      that there would have to be adjustments to the rate, yes.

[28]

As
      I stated in ¶ 20 above, the chambers judge listed a number of pieces of
      the evidence and findings of fact made by the arbitrator to lead to his
      conclusion that the discounting of the competitive nature of the Eldorado
      contract was not reasonable.  This was no more than a re-weighing by the
      chambers judge of the evidence and a substitution of his own opinion of
      the evidence for that of the arbitrator.  This is so regardless of the
      standard of appellate review applicable under s. 31 of the
Commercial
      Arbitration Act
.  The evidence supported the conclusion reached
      by the arbitrator as to the Eldorado contract and that conclusion cannot
      be disturbed on appeal.

[29]

The
      remaining ground of appeal concerns a factual conclusion reached by the
      arbitrator that the chambers judge decided was unsupported by the evidence.  At
      p. 19 of his reasons, the arbitrator made the following statement:

Generally speaking, the costs of summer logging to any contractor
      are greater than the costs involved in winter logging.  None of the rates
      negotiated between [Martin] and Carrier and described above was for summer
      logging.

[30]

The
      conclusion that winter logging involved less cost to the contractor than
      summer logging was a general conclusion only.  No doubt it led to the arbitrator
      giving less weight to the rates negotiated between the parties in winter
      logging contracts.

[31]

The
      chambers judge wrote that he agreed with Carrier that there was no direct
      evidence that, as a general proposition, the costs of summer logging to
      any contractor are greater than the costs of winter logging.  He went
      on to say that the evidence did not support the inference apparently drawn
      by the arbitrator.  He quoted from the evidence of David Bedford, a forest
      technologist, who was an expert called by Carrier to give an opinion with
      respect the comparable logging chance among CP611, CP 610 and several other
      cutting blocks.

[32]

Mr.
      Bedford testified that the only difference between summer and winter logging
      was better conditions in winter for skidding logs.  He said that CP 611
      and CP 610 each presented a better logging chance in the winter with the
      latter being better than the former.  He said that the soil conditions
      on CP 610 (the Eldorado contract) meant it would be more affected by summer
      rain.  He added that logging would probably not be less expensive on CP
      611 (the subject contract) in winter compared to a dry summer but it is
      clear from his answer that this was based on his knowledge of the weather
      conditions during the summer of 1999 and the following winter.  He said
      that the question was difficult to answer without the benefit of hindsight.  He
      added that the variable is seasonal precipitation, snow in the winter and
      rain in the summer.  It is worth noting that this witness acknowledged
      that his area of expertise was logging chance, not contractor overhead
      or variable expenses.

[33]

Martin
      called as an expert witness Real Gamache, a logging contractor.  The chambers
      judge made only brief reference to Mr. Gamaches evidence on his path to
      concluding that the general proposition accepted by the arbitrator with
      respect to summer and winter logging amounted to an error in law.  He said
      this:

[48]  In my opinion the arbitrator erred in law in coming to a factual
      conclusion that was either in the absence of evidence or that was unsupportable
      on the evidence.  It appears that that conclusion was erroneously
      applied to other facts and was a determinative factor in his decision.  I
      would hold that the appeal also succeeds on the fourth ground.

[34]

The
      arbitrator did not make specific reference to the evidence of Mr. Bedford
      or that of Mr. Gamache before stating his impugned conclusion.  However,
      it seems to me that it was open to him on the evidence of both these witnesses,
      particularly that of Mr. Gamache, to reach his general conclusion.

[35]

Mr.
      Gamache said a number of things on the subject.  He logged in the Tako
      area as well as south of Quesnel.  For summer logging, he used an expensive
      machine known as a clambunk where low ground pressure is required, such
      as in the Tako area.  This machine is more expensive to operate than an
      ordinary skidder used in the winter.  He said that roadwork is more expensive
      in the summer because of wet soils.  He explained that he was paid more
      for summer logging than for winter logging by another owner in the same
      area.  He gave this evidence: Now, winter logging is lot better than summer
      logging. Its cheaper.  You only build the road once.  It freezes in.  Its
      finished.

[36]

The
      arbitrator did not say that all winter logging was cheaper than all summer
      logging.  He had evidence to support the view that generally winter logging
      is less costly.  The evidence permitted that conclusion as well as the
      giving of less weight to the evidence of contract rates for winter logging
      adduced for comparison purposes.

[37]

In
      my opinion, the chambers judge also re-weighed the evidence on this factual
      issue without giving proper deference to the trier of fact.

[38]

I
      would allow the appeal and restore the award made by the arbitrator.

The Honourable Mr. Justice
      Low

I agree:

The Honourable Madam Justice Southin

I agree:

The Honourable Madam Justice
      Huddart


